Citation Nr: 0841743	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased initial rating for a cervical 
spine disability, to include a rating in excess of 30 percent 
for the orthopedic manifestations of a cervical spine 
disability for the period since March 1, 2003

2.  Entitlement to the assignment of a separate 20 percent 
rating for neurological manifestations of a cervical spine 
disability prior to July 8, 2004.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a cervical spine disability, effective 
February 27, 2001, and assigned a 20 percent disability 
rating, effective from February 27, 2001, to December 8, 
2002.  As of December 9, 2002, a 100 percent disability 
rating was effective until March 1, 2003.  An August 2004 
rating decision increased the disability rating for the 
cervical spine disability from 20 percent to 30 percent, 
effective March 1, 2003.

The Board remanded the claims for additional development in 
November 2006.

In a June 2007 decision, the Board denied the veteran's claim 
for a rating in excess of 30 percent for the orthopedic 
manifestations of the cervical spine disability for the 
period since March 1, 2003, but granted a separate 20 percent 
rating for the neurological manifestations of the cervical 
spine disability, effective July 8, 2004.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims.  In a July 2008 Order, the Court 
remanded the claim to the Board for readjudication in 
accordance with a Joint Motion for Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran most recently underwent VA examination in July 
2004.  The examiner at that time did not specifically address 
functional limitation due to pain on repetitive motion and 
with flare-ups.  VA's duty to assist includes the conduct of 
a thorough and comprehensive medical examination.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  When available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  Although the veteran's last VA examination is not 
unduly remote, the veteran has indicated that his condition 
has worsened since the date of the latest examination.  
Because there may have been a significant change in the 
veteran's condition, and because the July 2004 examiner did 
not specifically address functional limitation due to pain on 
repetitive motion and with flare-ups, a new examination is in 
order.  The examination is also requested pursuant to the 
Joint Motion for Remand adopted by the Court in its remand 
Order.

An examination and opinion is also needed with respect to the 
neurological manifestations of the veteran's cervical spine 
disability.  The veteran contends that he is entitled to a 
separate 20 percent rating for his neurological 
manifestations prior to the July 8, 2004, effective date of 
the grant of the separate rating.  Because the claims file 
was not available for review at the time of the July 2004 
examination, the Board finds that an additional examination 
and opinion with respect to this aspect of the veteran's 
claim is necessary in order to fairly decide the merits of 
his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected cervical spine disability.  
The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should include 
range-of-motion findings and findings 
as to any weakness.  The report should 
specifically address the presence or 
absence of pain and fatigue, as well as 
functional impairment, particularly on 
repetitive motion or with flare-up and 
should provide a detailed discussion of 
any addition function loss due to pain, 
weakness, fatigability, or 
incoordination.  Additionally, the 
examiner should review the record and 
offer an opinion as to whether the 
evidence supports a finding that the 
veteran had objective manifestations of  
neurological findings associated with 
the cervical spine disability prior to 
July 8, 2004.  If so, the examiner 
should classify the severity of those 
findings as mild, moderate, or severe.  
Finally, the examiner should also 
provide an opinion regarding the impact 
of the veteran's cervical spine 
disability on his employability, 
opining specifically as to whether the 
veteran's cervical spine disability 
renders him unable to maintain gainful 
employment.  

2.  Then, readjudicate the veteran's 
claim for an increased initial rating 
for a cervical spine disability, to 
include a rating in excess of 30 for 
the orthopedic manifestations of the 
cervical spine disability for the 
period since March 1, 2003, and the 
assignment of a separate 20 percent 
rating for neurological manifestations 
of the cervical spine disability prior 
to July 8, 2004.  If any action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

